Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Eugene Farmer seeks to appeal the district court’s order denying his motion to reconsider the denial of his 28 U.S.C.A. § 2255 (West Supp.2012) motion. The district court also granted Farmer a certificate of appealability in an earlier order. We have reviewed the record and find no reversible error. Accordingly, we deny Farmer’s motions for appointment of counsel and affirm for the reasons stated by the district court. United States v. Farmer, No. 5:02-cr-00131-BO-1; 5:11-cv-00642-BO (E.D.N.C. Nov. 16, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.